       Case: 1:95-cr-00125-DAP Doc #: 250 Filed: 02/15/19 1 of 1. PageID #: 1238
First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




                                     UNITED STATES DISTRICT COURT
                                                      for the
                                             NORTHERN DISTRICT OF OHIO
United States of America                                          )
v.                                                                )          Case No. 1:95cr125
Andre Badley                                                      )          USM No. 35563-060

09/18/1997                                                                   Jeffrey B. Lazarus
Date of Previous Judgment                                                    Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

Upon motion of ✔ the defendant         the Director of the Bureau of Prisons WKHDWWRUQH\IRUWKH
*RYHUQPHQWRUthe Court for a reducHGVHQWHQFH based on the statutory penalties which were
modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect atthe time defendant’s
offense was committed. Having considered such motion, and taking intoaccount the )LUVW6WHSAFW
of 201,

IT IS ORDERED that the motion is:
    DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
   reflected in the last judgment issued) of Life is reduced to TIME SERVED .

I. COURT DETERMINATION OF SENTENCING PURSUANT TO F,56767(3$&7 OF 2018:
Previous Sentence Imposed: Life                   Amended Sentence:TIME SERVED (120 months, concurrent, w/ credit for time
                                                                    served since 2/28/1995
Previous Supervised Release Term Imposed: 5 years Amended Supervised Release Term: 8 years
Previous Underlying Sentence Imposed: Life        Amended Underlying Sentence: 120 months

II. SENTENCE RELATIVE TO AMENDED TERMS:
  ✔
      Conditions of VXSHUYLVHGrelease set forth in judgment are to remain in effect.
      Conditions of VXSHUYLVHGrelease are as follows:



II. ADDITIONAL COMMENTS:
 ✔ Waiver of Appearance of Defendant for resentencing hearing (VHHPRWLRQUHZDLYHU).



Except as provided above, all provisions of the judgment dated                         09/18/1997    shall remain in effect.

IT IS SO ORDERED.
                                                                                    s/Dan Aaron Polster
Order Date: 2/15/2019
                                                                                    Judge’s Signature
                                                                                    United States District Judge
